﻿
Mr. President, I bring you the fraternal greetings of my people and our congratulations on your elevation to your high office. Your country, Nigeria, and mine have deep historical and cultural links which underscore the need for mutual support and co-operation. However, on account of your personal qualities and the vision which you bring to the presidency, you are assured of the unfailing support of my delegation.
Permit me here to express my thanks to the former President, Mr. Dante Caputo, for the skilful manner in which he has directed our deliberations over the past year. His guidance was most encouraging and the results, I must add, most gratifying.
I wish to offer my country's sincerest thanks to the Secretary-General, Mr. Javier Perez de Cuellar, and to the organs of the United Nations for the support extended to Antigua and Barbuda in the wake of one of the most devastating hurricanes ever to have unleashed its fury upon the eastern Caribbean. The damage to my country was severe but the response of the international community reaffirms my faith and my people's faith in the effectiveness of the United Nations organs and in the goodwill of mankind.
Fifty years ago the havoc, brutality and destructiveness of the Second World war was visited on mankind. The United Nations, be it remembered, was created at the end of the conflagration to promote peace, security, economic reconstruction and self-determination. Today the role of the United Nations is pivotal in the continued promotion of peace, in the stride towards economic development and in the reconstruction efforts of so many nations where the ability to function has beat impaired by disasters, man-made and natural.
This year, as the people of Antigua and Barbuda struggle to overcome the devastation of a hurricane, the r a is on d'etre of the United Nations is made manifest. The Office of the United Nations Disaster Relief Co-ordinator and the United Nations Development Programme deserve high commendation for the support and pledges of continued assistance extended to my nation immediately following upon the consequential dangers of this natural disaster.
Two very disquieting and unrelenting man-made dangers which alarm my country and menace the most powerful countries in this hemisphere are terrorism and the trafficking in narcotics. Both are grave causes of concern to the decision makers in my twin-is land country.
It was less than one year ago that Mercenaries unsuccessfully attempted to invade the Republic of Maldives. That blatant act of terrorism is a threat to the sovereignty of all snail countries in every hemisphere and an unsuspecting drain on our limited resources. My country can ill afford to spend our scarce foreign currency earnings on acquisition of military hardware. The choice for us is whether to buy more tractors, or to bring telephones into a distant village, or to offer scholarships to deserving youth, or to repair secondary roads for our farmers to transport their goods to market, or to increase our promotional budget for attracting business and visitors to our shores. But this looming terrorist threat requires a diversion of those scarce resources to rifles and ammunition and military uniforms. It is a threat which causes us to look towards the United Nations for support. My country will join forces with a score of small countries to sponsor a draft resolution proposed by the Republic of Maldives requiring the creation of a type of United Nations peace-keeping force to come to the assistance of any small State when requested so to do by its legitimate authority in the face of a terrorist threat to its sovereignty.
In my immediate region, the eastern Caribbean, eight nations, including my own, have formed a regional security force which offers greater protection than any single member State can provide on its own. But Antigua and Barbuda none the less endorses a broader approach as proposed by Jamaica in a pending united Nations draft resolution. The creation of a multilateral unit established under the aegis of the United Nations is most appealing. Such a unit would possess the ability to provide assistance in situations requiring intelligence and interdiction capabilities; both are currently beyond the wherewithal of the extant Caribbean regional security system. The mere willingness of many small countries and many
island developing countries to lend their support to the concept evidences our increased faith in the United nations
Over the past two weeks every Head of State from the Americas who has addressed this body has expounded on the scourge of drug trafficking. The Presidents of the United States and of Colombia have noted that the threat to democracy posed by the drug cartels is real and present. The threat to my nation's sovereignty is not imagined. Wealthy and powerful drug barons, when driven from their castles in one nation, will look to less defensive States from which to continue their criminal activity. To forestall the prospect of elevation fro*5 transit points in the trafficking of drugs to distillation centres for the production of the substance our island countries intend to seek increased United Nations protection. For an industry which ranks second in economic activity only to the arms trade and whose profits exceed the global cost of debt-servicing, we are fighting a disaster more horrendous in its implications than an entire summer of hurricanes,
drug abuse eats away the very foundations of civilizations and cultures which generations passed have bequeathed to us. It turns its victims into unrecognisable creatures and destroys our youngsters as surely as no tempest can. The purveyors of this evil must be apprehended and punished. Small countries such as my own are conscious of the superior strength which the drug barons possess. Antigua and Barbuda will therefore be a co-sponsor of the draft resolution to be tabled by Trinidad and Tobago proposing the creation of an international criminal court of justice empowered with jurisdiction to bring to trial and to convict those dealers in death who have no nationality and for whom the sanctity of life has no meaning.
The traffic in drugs and the threat of terrorism have the potential to undermine our sovereignty. But the harm to the environment, resulting in global warming, threatens the coastline of every country with flooding and our low-lying island nations with complete submersion.
In March of this year we witnessed the convening of a summit meeting on the protection of the global atmosphere. The leaders of 24 countries adopted a common declaration addressed to all nations. The Hague Declaration emphasized that the environmental problem is world-wide and requires solutions devised on a global scale. The nature of the dangers involved necessitates the seeking of remedies to preserve the ecosystem and to enable humanity to live in dignity in a viable global environment. All States have an obligation both to our populations and to future generations. There is therefore need for regulatory, supportive and adjustment measures to take into account the participation and potential contribution of States which are at varying levels of development.
Many developing countries contribute to the degradation as their burgeoning populations cut down forests to provide timber and to make land available for cattle ranching and agriculture, much as the developed countries have done for centuries. The grave nature of the resulting, looming crisis can be gleaned from computer projections which indicate that the accumulation of carbon dioxide in the atmosphere as a consequence of development could increase the earth's average temperature by 3 to 9 degrees Fahrenheit before the year 2050. Resulting weather patterns could make infertile large tracts of land now under food production, and oceans could rise by several feet to flood large areas of coastal land, thereby causing innocent, non-contributing island countries to disappear under the sea.
There is undoubtedly an increased recognition in all countries of the gravity of the environmental problem and collectively there are specific measures which can be taken by the nations of the world to safeguard our planet. There should be the imposition of special taxes on carbon-dioxide emissions, which would serve to encourage conservation. Environmental review should become am integral part of lending procedures within countries so that local banks could be prevented from providing funds for projects that destroy habitats. Funding should be increased for research on alternative energy sources, including that of solar power, and safer designs for nuclear reactors. Financial assistance should be given to developing countries to enable us to construct high-efficiency power plants. And, although a number of other costly measures could be implemented, the simple act of establishing an international tree-planting programme is highly recommended.
My country appreciates that the problem is most complex. Antigua and Barbuda accepts the view enunciated by the Commonwealth Secretary-General that "the current work on greenhouse gases and global warming requires the combined skills of physicists, meteorologists, biologists, geographers, economists, lawyers, engineers ... To deal with such problems satisfactorily is a challenge to both statesmen and thinkers."
It is widely accented that all solutions require multilateral co-operation, we insist that the principle of multilateralism be applied, conscious of the fact that the mechanism of the United Nations mu3t again be called upon to provide technical leadership and support.
Antigua and Barbuda also seeks the support of the United Nations community in promoting a new approach to measuring the economic well-being of island developing countries. We again reiterate that the use of conventional economic indicators to measure the economic standing of island developing countries is neither apt nor realistic.
Conventional indicators distort our economic soundness, ignore the fragility of our economic base, and fail to compensate for the disproportionately high costs attached to providing routine services to small populations. The gross national product per capita is the major culprit. It does not take into account that tourism, the economic lifeline of many developing countries including my own, requires massive expenditures for promotion. The export of manufactured goods does not. Promotional spending takes place in the developed countries from which the tourists come, resulting in a continuous transfer of our hard-earned hard currency to developed countries. But this spending must take place. Promotion is the sine qua non of a successful tourist-based economy) 60 per cent of the gross domestic product off my country is generated by tourism. The gross national product per capita measuring device does not take that major fact into account; nor does it give an adequate representation off our country's governability. Last month a single hurricane destroyed in 12 hours the 50 years' work it took my Government to provide a functioning electricity delivery system. The damage to our homes, our schools, our single hospital, agricultural crops and, most particularly, our fishing industry exceeds in dollars the aggregate export earnings off five years.
combined. The difficulties resulting from hurricane Hugo are compounded by economic constraints posed by our smallness, by an increasing disappearance of preferential markets, by a decline in official development assistance and by access restrictions to soft-loan financing. Island developing countries once again present our case for the use of more reliable economic indicators and for special assistance from the United Nations and its many organs.
Over the past six sessions Antigua and Barbuda has been in the forefront on the question of Antarctica. Again we seek to remind this body that Antarctica is mankind's last frontier. Man's intrusion there, if not carefully monitored and regulated, can dramatically alter the global ocean currents and weather patterns. Antarctica is a meet significant regulator of the earth's weather systems; any change in the Antarctic environment can have a dire impact on the climate and environment of other parts of the earth.
Last year we had much cause for regret when we learned of the decision of the Antarctic Treaty Consultative Parties to disregard totally and completely General Assembly resolution 42/45, of 30 November 1987, which called for a moratorium on negotiations to establish a minerals regime until all members of the international community are able to participate fully in such negotiations. This year we are greeted with a glimmer of hope as three of the Antarctic Treaty Consultative Parties have declared that they will not sign the minerals convention and are advocating instead the establishment off an Antarctic wilderness park. We welcome this development. Antigua and Barbuda continues to call for the direct involvement of the United Nations and the fullest co-operation of the Antarctic Treaty Consultative Parties with the Secretary-General or his representative.
Many recent developments in technology have brought about major changes in the domestic well-being of several developing countries. As the pace of technology quickens, assail developing countries seeking to keep pace experience a strain on their resources. My country is nevertheless determined to use the products of science and technology to realize its development goals. Our long-standing efforts to build and strengthen our endogenous capacity in science and technology have taken on a sense of urgency as we seek to improve social and economic conditions through expanded production, increased export earnings and international competitiveness. If we are to enhance the infrastructure of our learning institutions in the fields of science and technology, if we are to improve the management of science and technology, then my country must press the international community to increase the flow of technology to small countries on conditions acceptable to us.
The islands of the Caribbean were once populated by an ancient, robust, sea-faring people: because of man's greed and viciousness, their populations were decimated to the point of near extinction. Relics of their civilization can be found throughout every Caribbean island. Antigua and Barbuda is thus compelled to raise its voice in calling for the protection of indigenous peoples in the modern world.
We make this appeal in the knowledge that in this century ft ere have been more ethnocides, genocides and extinctions of distinct ethnic and tribal groups than in any other period of history. In 1988 more than 200,000 indigenous people around the world were murdered and more than 2 million were forced to flee their homelands.
The violence manifested against indigenous peoples is in no sense random. The violence occurs, most frequently, when States or dominant groups attempt to exert complete control over ethnic or tribal minorities. Many indigenous people live in the more remote and least-explored areas of their countries. They have been pushed so far that they are making a final stand against aggression. But they fight, like the heroic Caribbean peoples of centuries past, against more formidable foes, to which they will most certainly succumb. Not many decades from now the fate of the world's remaining indigenous peoples could be decided once and for all. Antigua and Barbuda will readily give its support to the proposal by the Group for the Studies of Indigenous Populations - a part of the United Nations Sub-Committee for the Protection of Minorities - that 1992 be declared the international year of the indigenous peoples of the world.
Africa's struggle for total liberation will come only with the eradication of apartheid. We are convinced that the oppressed majority of South Africa - the black people of South Africa - will soon win its freedom, with the unfailing support of the United Nations. This year the General Assembly will again devote a special session to apartheid. But we are certain that the racist Pretoria regime will completely ignore the resolutions which are likely to emerge since it has, with impunity, ignored those which were adopted last year. South Africa must be compelled to lift all state-of-emergency regulations, end its ban on all political organisations, restore free speech and movement, and commence a dialogue with the representatives of the majority population. My country reiterates its call for the adoption of mandatory sanctions of a comprehensive nature against the racist regime as a means to compel it to comply. Antigua and Barbuda calls once again for the release of Nelson Mandela and all political prisoners and seeks the cessation of the harassment of Archbishop Desmond Tutu and the Reverend Alan Boesak.
Antigua and Barbuda condemns the racist South Africans for creating impediments to an independent Namibia. The States Members of the United Nations cannot become complacent; we must not allow South Africa to jettison the agreements readied through our efforts here. If we fail to deter South Africa we shall disappoint the world, which is watching us, eager to see Namibia take its rightful seat as the one hundred sixtieth State Member of the United Nations. The men and women of the United Nations Transition Assistance Group (UNTAG), international civil servants who are on site in Namibia, have placed their lives in jeopardy; several nationals of my small country are serving in Namibia under UNTAG. The Assembly must ensure that they do not labour in vain, that South Africa complies with Security Council resolution 435 (1978). We cannot allow the effort to end in failure.
Continuing on the subject of the African continent, we turn now to Western Sahara. Antigua and Barbuda actively supports the peace plan of the United Nations Secretary-Genera' and the Chairman of the Organization of African Unity. We lend our support to the people of Western Sahara in their struggle for self-determination and endorse all international efforts aimed at securing peace and stability in the Maghreb region.
Permit me to focus upon my own region briefly. Antigua and Barbuda applauds the developments in Central America, which are certain to bring peace. We endorse Security Council resolution 637 (1989), which relates to the Esquipulas II agreements. We adhere to our earlier statements that economic injustice is tine
root cause of many of the Local conflicts there; these conflicts were exacerbated by the cold war. The number of proxy wars, though, is fast diminishing, and we welcome the demobilization and repatriation of irregular forces. poor nations with bare material storehouses can ill afford the squandering of scarce resources brought on by wars. The strengthening of democracy in the region will continue if peace lasts; economic reform must also be instituted in order to guarantee peace. The people of Central America, and especially the people of Panama, are assured that our hearts are with them in this era of extreme difficulty; it is our sincere hope that their many crises will soon be resolved.
Further a field, we are discouraged by developments in Afghanistan. Despite the Agreement on the Settlement of the Situation relating to Afghanistan, and despite the unanimous adoption of resolution 43/20 of 3 November 1988, the suffering of the sturdy Afghan people continues. My country reiterates its support to that people's struggle to achieve self-determination and total autonomy.
In Lebanon, the people must be allowed to settle their differences without undue interference. My country stands ready to endorse any proposal that will lead to full Lebanese sovereignty over the entire country and guarantee the withdrawal of foreign troops from Lebanese soil.
The entire Middle East conflict continues to have the propensity for generating repercussions in a far wider sphere. The decisions taken by the Palestine National Council at Algiers in November 1988 and at Geneva the following month created a diplomatic momentum which has since been supplanted by mistrust and doubt. It is imperative that there be an international peace conference. The interests of all concerned are best served through dialogue and negotiations in an atmosphere propitious to peaceful resolution. The United Nations must continue its
quest to find a letting settlement, premised on the rights of all States and peoples in that region to exist within recognized and secure borders.
In South-East Asia, two Koreas seem permanent. The Republic of Korea has repeatedly expressed its desire to become a Member of the United Nations. Antigua and Barbuda can find no logical cause or explanation for denying it membership; further, we consider it unjust that it is barred from membership for reasons other than those stipulated in the United Nations Charter.
Last year at this time we were encouraged by developments relating to Cambodia. Unfortunately, the Conference convened in Paris at the initiative of the Government of France fell short of getting a direct commitment from the various factions. But it succeeded in working out significant elements of a comprehensive settlement and in identifying necessary aspects of a solution. It is hoped that there will be no slackening of efforts to bring about peace and justice in Kampuchea.
In Cyprus, the fact that the leaders of the two sides involved in that conflict have committed themselves to achieving an overall settlement augurs well for the future. We are heartened by our Secretary-General's announcement that a critical juncture has now been reached. Antigua and Barbuda consequently gives its full support to the effort and urges the two parties to reach an acceptable solution within the year.
Like snail countries Antigua and Barbuda looks increasingly to international law for protection, and we are keenly aware of the role of the United Nations in promoting respect for law. The lawless dumping of hazardous wastes in developing countries requires immediate United Nations action. It is unfair and unthinkable to burden with the by-products of affluent societies those that are endeavouring to keep their fragile ecosystems safe for this and future generations. It would be suicidal to accept the wastes of industrial societies in the Caribbean given the complete reliance of our peoples on every square mile of our land and sea. Antigua and Barbuda calls for a strict international regime to protect all developing countries from becoming dumping-grounds for hazardous wastes.
My delegation's request for United Nations assistance and support in our hurricane recovery efforts, in the establishment of a multilateral force, in the creation of an international court of criminal justice in the provision of leadership and support on environmental issues, and a few other natters catalogued earlier, might appear to suggest that my small island developing country and maybe other small countries are willing to surrender, or to trade in, elements of our sovereignty for greater security and improved conditions. My country guards its sovereignty jealously. Antigua and Barbuda will remain a free and fully independent country just as long as the nation-State system survives. My Prime Minister, the Right Honourable Doctor Vere Cornwall Bird, has for 50 years been in the forefront of the struggle to win our independence, to improve our standard of living and to foster in us pride in our heritage. He continues to pass on to us a legacy which we shall never abandon. Antigua and Barbuda will do all in its power to ensure our continued development, to ensure lasting peace, and to secure humanity's survival through, multilatra1 efforts. However, we are willing to part with no more of our sovereignty than is the most powerful country in any hemisphere.
